Citation Nr: 1604893	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

When this case was last before the Board in July 2013, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the above-noted July 2013 remand, the Board instructed the RO or Appeals Management Center (AMC) to afford the Veteran a VA mental disorders examination, by an examiner who had not previously examined this Veteran.  The examiner was to be instructed to provide a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.  The July 2013 remand also instructed the RO or AMC to obtain any outstanding evidence pertinent to the Veteran's claim, to specifically include all outpatient VA treatment records from the Pittsburgh VAMC.  These remand instructions have not received substantial compliance.  

In the course of the Veteran's July 2013 VA examination, the examiner diagnosed him with a substance-induced mood disorder.  In sum, the examiner concluded the Veteran's mood disorder was less likely than not incurred in service.  In support of this conclusion, the examiner stated the records indicate the Veteran previously reported alcohol abuse in the context of several psychosocial stressors, and the onset of the Veteran's depressive symptoms occurred in the context of alcohol abuse.  Since the timeline of events reported by the Veteran appears to be of great importance in this matter, the Board must disabuse the July 2013 examiner of her mischaracterization of the Veteran's statements.  

During the Veteran's initial September 2009 VA examination, the Veteran reported the onset of psychological problems, notably a depressed mood, increased stress, and extreme anger, following a change of occupation and transfer of duty station in 1996.  He stated that these psychological manifestations led to marital problems.  The Veteran then reported that after he began to experience these symptoms he started to drink heavily, which during his July 2013 examination, he reported was not a problem in his earlier military career.  Interestingly, the September 2009 examiner found the Veteran, "presented in an open and forthright manner."  

The July 2013 examiner has indicated the Veteran's mood disorder was not incurred in or aggravated by military service, but rather was "alcohol induced."  However, the examiner in no way explained how she rendered this conclusion, in light of the Veteran's reports of psychiatric symptom manifestation prior to his abuse of alcohol.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing inconsistencies, the examiner should be instructed to provide an explanation as to how she rendered this conclusion.  In addition, the examiner was also instructed to provide an opinion relative to the etiology of all acquired psychiatric disorders present during the period of the claim.  Of note, the Board has reviewed the record of a January 25, 2010, psychiatric evaluation performed at the Washington CBOC, wherein the Veteran was diagnosed with a dysthymic disorder.  However, the July 2013 examiner wholly failed to address the etiology of this separate psychiatric diagnosis, as instructed in the Board's remand.  On remand, the examiner should also provide a comment as to the etiology of this psychiatric disorder or if the examiner believes that the diagnosis was in error, the examiner should explain why she reached that conclusion.

Finally, the Board notes that although partial records from the Pittsburgh VA Medical Center have been associated with the Veteran's electronic record, the record does not contain records from July 2013 to present.  On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include all outpatient treatment records from the Pittsburgh VA Medical Center and Washington CBOC for the period of July 2013 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who performed the July 2013 VA examination, if available, and if unavailable from a clinician with sufficient experience and expertise to opine on the etiology of all acquired psychiatric disorders present during the pendency of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the person providing the opinions.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the pendency of the claim, as to whether there is a 50 percent or better probability that such disorder originated during his period of active service or is otherwise etiologically related to his active service.  This should include an opinion concerning the dysthymic disorder diagnosed on January 25, 2010, unless the examiner believes the prior diagnosis was in error.  If the examiner believes the prior diagnosis was in error, the examiner should explain why he or she came to that conclusion.

The examiner must discuss and consider the Veteran's competent lay statements regarding his in-service manifestations of depressed mood, increased stress, and extreme anger following a change in job and duty station in 1996, his reports of increased alcohol use after experiencing these symptoms, as well as his reports of continuous manifestations of psychiatric symptoms since that time.  The examiner shall assume such statements are credible for purposes of the opinions.  Relative to the above-noted lay statements, the examiner must explain how the Veteran's mood disorder was deemed to be "substance-induced" if the above-noted psychiatric symptoms preceded the onset of his alcohol abuse.  

The examiner must provide a complete rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

